OPINION
ROBERTS, Judge.
This appeal is taken from an order revoking probation. Appellant was convicted for the offense of aggravated assault; the sentence was suspended, subject to certain probationary conditions. One of the terms was that appellant commit no offense against the laws of this or any other State or of the United States. Shortly thereafter, the State filed a motion to revoke the probation, alleging that appellant had committed the offense of aggravated assault with a motor vehicle. Specifically, the State alleged that appellant had willfully collided with and caused injury to the person of Linda Dedek, his wife.
One witness testified that on the day in question, he observed appellant talking to Mrs. Dedek, the witness’s sister. He overheard a conversation between them in which appellant kept telling his wife he wanted to talk to her. Her response was that there was nothing left to say. The witness testified that on that same day, while riding in an automobile with Mrs. Dedek, appellant pursued their vehicle, at one point pulling in front of them and then rapidly pulling up behind them. Finally, appellant pulled alongside the other vehicle and struck the left side of Mrs. Dedek’s automobile. An ambulance was dispatched to the scene and took Mrs. Dedek to the hospital.
She testified also and recited substantially the same story as did her brother. Further, she stated that she was in the process of getting a divorce from her husband. She testified that after the collision she suffered pain in her left side and chest. *485At the hospital, she underwent an x-ray and received a shot.
Appellant alleges an abuse of discretion in the judge’s revoking his probation, in that there was no evidence or insufficient evidence to show that he willfully collided with the other vehicle, or that his wife received any injuries as a direct result of the collision. We are unable to agree. There was sufficient evidence on both issues to support the trial judge’s finding. The appellant was assessed a punishment of 6 months’ confinement and a fine of $25.00. No abuse of discretion is shown.
The judgment is affirmed.